FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                       TENTH CIRCUIT                      November 26, 2014

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court


 WALLACE GILBERT-MITCHELL, JR,

           Plaintiff - Appellant,

 v.                                                          No. 13-1308
                                                 (D.C. No. 1:12-CV-01997-RM-MJW)
 DAVID V. ALLRED, in his personal and                         (D. Colo.)
 professional capacities; H. NEWCOMB,
 in his personal and professional
 capacities; MS. INOUYE, in her personal
 and professional capacities; J.
 RODRIGUES, in his personal and
 professional capacities; ROBERT
 LEGGITT, in his personal and
 professional capacities; THERESA
 MONTOYA, in her personal and
 professional capacities; MS.
 MCDERMOTT, in her personal and
 professional capacities,

           Defendant - Appellees.


                                    ORDER AND JUDGMENT*



       *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
                                                                             Continued . . .
Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.


       Wallace Gilbert-Mitchell, a federal prisoner proceeding pro se, appeals a district

court order that dismissed his complaint as a sanction for his misuse of the judicial

process.1 Because the district court did not abuse its discretion by dismissing Gilbert-

Mitchell’s complaint, we exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

                                             I

       On July 30, 2012, Gilbert-Mitchell filed a pro se complaint alleging that several

employees at the United States Prison in Florence, Colorado, had violated his

constitutional rights. Gilbert-Mitchell alleges that prison officials knowingly denied him

medical treatment, fed him meals containing known allergens, obstructed his religious

observances, and subjected him to a variety of other misconduct that violated his First,

Fourth, Fifth, and Eighth Amendment rights. Although neither the Bureau of Prisons nor

its personnel were served as defendants, the Bureau of Prisons nevertheless filed a motion

asking the court to reconsider its order granting Gilbert-Mitchell leave to proceed in


collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Because Gilbert-Mitchell is proceeding pro se, we construe his filings liberally.
See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).


                                            -2-
forma pauperis, because he concealed his prior lawsuits and his “three-strikes” status as a

repeat filer under the Prison Litigation Reform Act (“PLRA”). In view of these

allegations, the district court dismissed Gilbert-Mitchell’s complaint for misuse of the

judicial process and revoked his in forma pauperis status. Gilbert-Mitchell appealed.

                                              II

       Dismissal is an appropriate sanction for abuses of the judicial process. Chavez v.

City of Albuquerque, 402 F.3d 1039, 1044-45 (10th Cir. 2005); see also Childs v. Miller,

713 F.3d 1262, 1265 (10th Cir. 2013) (discussing dismissal of a complaint for abuse of

judicial process). We review a district court’s sanctions that dismiss a claim for abuse of

discretion. Chavez, 402 F.3d at 1044.

       There is no indication that the district court abused its discretion in this case. It

found that Gilbert-Mitchell deliberately attempted to circumvent the filing requirements

of the PLRA by filing cases under aliases without disclosing his “three strikes” status.

On appeal, Gilbert-Mitchell contends that dismissal was inappropriate because he

attempted to notify the court of his previous lawsuits in an amended complaint, which he

avers never reached the court because defendants thwarted his attempts to mail it. But

Gilbert-Mitchell does not challenge the district court’s factual finding that he has filed

more than three prior lawsuits, and his own filings evidence at least six previous cases.

Gilbert-Mitchell’s initial complaint failed to disclose these previous filings, mention his

“three-strikes” status, include his prisoner identification number, or use the same name he
                                              -3-
used in his previous filings. These deficiencies provide ample basis for the district

court’s decision. Accordingly, the district court did not abuse its discretion by dismissing

Gilbert-Mitchell’s complaint as a sanction for abusing the judicial process by attempting

to circumvent the PLRA.

                                            III

       For the foregoing reasons, the judgment of the district court is AFFIRMED. All

pending motions are DENIED.



                                          Entered for the Court



                                          Carlos F. Lucero
                                          Circuit Judge




                                            -4-